Case: 20-30492      Document: 00516039418        Page: 1     Date Filed: 10/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-30492                    October 1, 2021
                                                                   Lyle W. Cayce
                                                                        Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Stephen James Young,

                                                          Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 6:19-CR-359-1


   Before Elrod, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Defendant Young pled guilty to passing counterfeited bills. His
   criminal history included a prior state conviction for possession of
   methamphetamine, for which he was sentenced to four months
   imprisonment,     and    pending    state    charges    for   possession            of
   methamphetamine. He appeals from the district court’s refusal to consider


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30492      Document: 00516039418          Page: 2    Date Filed: 10/01/2021




                                    No. 20-30492


   the four-month state sentence for what he argues is related conduct when
   deciding on his federal sentence.          We VACATE the sentence and
   REMAND for further proceedings in accordance with this opinion.


                  FACTUAL AND PROCEDURAL HISTORY
          In March 2020, Stephen James Young pled guilty, pursuant to a
   written agreement, to passing counterfeited bills in December 2018. The
   probation officer assigned Young a base offense level of 9, applied a specific
   offense characteristic to reach an adjusted offense level of 15, and deducted
   two levels for acceptance of responsibility, for a total offense level of 13.
   Young’s criminal history category was VI, and he faced a guidelines range of
   imprisonment of 33 to 41 months.
          Relevant to this appeal, Young’s criminal history included a March
   2019 arrest for possession of methamphetamine, for which he was convicted
   in August 2019 in state court in Lafayette, Louisiana, and sentenced to four
   months of imprisonment (“Lafayette conviction”).           It also included a
   pending charge in Louisiana state court in Jennings, Louisiana, for a June 12,
   2019 arrest for possession of methamphetamine, with a May 11, 2020 trial
   date (“Jennings charge”). He remained in state custody from the June 12
   arrest, and the federal district court ordered his delivery from Louisiana state
   jail to federal custody for his December 12, 2019 arraignment.
          At Young’s August 3, 2020 federal sentencing, the district court
   adopted the Presentence Report and sentenced Young within the guidelines
   range to 41 months of imprisonment and 3 years of supervised release. At the
   time of his sentencing, Young had been detained since his June 12, 2019
   arrest, had been convicted on the Lafayette conviction and sentenced to four
   months imprisonment for it, and still had the Jennings charge pending.




                                          2
Case: 20-30492      Document: 00516039418              Page: 3   Date Filed: 10/01/2021




                                        No. 20-30492


          Young filed a sentencing memorandum requesting a “downward
   variant sentence,” arguing that his criminal history was over-represented, he
   had addictions to drugs and gambling, and his offense was unsophisticated
   and non-violent. He also asked the district court to adjust his sentence under
   U.S.S.G. § 5G1.3(b)(1) by four months for the time in custody for the
   Lafayette conviction that he would have completed by the federal court’s
   sentencing. He asserted that his four months in custody in connection with
   his Lafayette conviction “will be credited toward his sentence,” citing 18
   U.S.C. § 3585(b).        Young asserted that he committed the instant
   counterfeiting offense between December 2018 and June 2019 and that the
   Lafayette offense was related because he had counterfeited bills to purchase
   the narcotics. He also requested that the district court apply Section
   5G1.3(d) and order the instant sentence to be served concurrently with the
   anticipated, undischarged sentence for the Jennings charge, which, he
   argued, was also related to the instant offense.
          Much of the discussion at sentencing is relevant to Young’s appeal
   regarding the request of a four-month adjustment or downward departure.
   The conversation between Young himself and the court centered around the
   pending Jennings charge, and the court’s failure to consider that charge is not
   appealed. Young’s counsel, however, requested the court consider the four
   months served for the Lafayette conviction, and the district court’s refusal to
   do so is the basis of this appeal.
          The district court stated that it understood that Young wanted four
   months off his sentence, but it clarified that there would be time later in the
   sentencing for that discussion:
          All right. At some point we’re going to get to the issue of
          requesting a four-month adjustment or credit for time served
          for possession of methamphetamine, indicating an argument
          that his quest for money, production of counterfeit currency,




                                             3
Case: 20-30492     Document: 00516039418          Page: 4    Date Filed: 10/01/2021




                                   No. 20-30492


         and the presentation of counterfeit currency to the various
         victims identified, were all connected to his quest for meth.
         In this particular instance, I am going to pretermit a full
         discussion on this and will address that in your closing remarks.
         And of course the Bureau of Prisons determines credit for time
         served, not the Court. That has been made crystal clear by the
         general counsel for the Bureau of Prisons and the Supreme
         Court.
         The court later discussed the relevance of the pending Jennings
   charge, expressing uncertainty that the Jennings charge was relevant conduct
   to the counterfeit-money charge:
         In this particular instance, I note that you have state charges
         that are pending. Your attorney actually tries to relate the
         counterfeiting to the meth addiction or to the gaming
         addiction. You are not charged with gaming addiction here or
         a gaming violation. The plea was to Count 5, and I can’t tell
         whether the state charges are truly related or only partially
         related to what we’re dealing with here.
         Under those circumstances, I’m going to allow this sentence to
         run concurrent with any state sentence that may be imposed, if
         the state sentence determines that your state charges are
         related to this federal crime that you pled guilty to today.
         Young himself then asked about the significance of a potential
   dismissal of the pending Jennings charge, asking, “What if that state charge
   is dismissed altogether because I know it will?” The court responded:
         If that [i.e., the Jennings] state charge is dismissed altogether,
         then this is the only sentence that will be imposed, and it will
         be up to the Bureau of Prisons to determine credit for time
         served under the state charges with those charges dismissed. I
         can’t take a position on that one way or the other.
         Though I do note that the state charges that were about, I
         believe, four months, give or take, of claimed credit for time




                                         4
Case: 20-30492      Document: 00516039418          Page: 5    Date Filed: 10/01/2021




                                    No. 20-30492


          served. I have no problem with the Bureau of Prisons should
          they wish to credit him if those charges are dismissed, but I
          can’t put that in the judgment. Okay?
          Young attempted to clarify for the judge that the four months was
   unrelated to the Jennings charge. He explained that he had already pled
   guilty to “the four-month sentence,” i.e., the Lafayette conviction, and that
   it was “the 31st Judicial District,” i.e., the Jennings charge to which he was
   then referring. Young told the court that the Jennings case was “still open”
   because his codefendant was “taking that charge” but that she had not “had
   a chance to get to court to do it.” Young added that his lawyer in Jennings
   told him that as soon as Young’s codefendant did that, “the charges are
   dropped on me.” The court correctly responded that it had no jurisdiction
   over credit for a sentence that had yet to be imposed:
          And I have no jurisdiction over what the state judge imposes in
          terms of a sentence. If there is a sentence that’s actually
          imposed, it is that judge that will determine with some degree
          of finality which sentence is served first. I have placed on the
          record that it’s my desire that the federal sentence be served
          concurrent with any sentence that the state imposes, and I
          hope that that remains, but that’s a problem between state and
          federal courts, and I just placed that in the record.
          Young then asked if any of his time in custody since June 12, 2019,
   would be factored into his federal sentence. This question was admittedly
   unclear as to whether it pertained to the Lafayette conviction or the Jennings
   charge. The court’s response does not make clear whether it understood that
   Young was inquiring about his state sentence that had already been served:
   “That I do not know. I can only tell you that the Bureau of Prisons
   determines credit for time served, Mr. Young. . . . [B]ut I have no jurisdiction
   to determine whether that sentence or not will be, quote, credit for time
   served, end quote, for your federal sentence.” The court then noted that it




                                          5
Case: 20-30492      Document: 00516039418          Page: 6    Date Filed: 10/01/2021




                                    No. 20-30492


   had “ordered that this federal sentence be . . . run concurrently with the state
   sentence. What the state decides to do, what the Bureau of Prisons decides
   to do is up to them, not me.”
          Because    of   the   confusion     regarding   whether    the   court’s
   no-jurisdiction response pertained to the Lafayette conviction or the pending
   Jennings charge, defense counsel sought to clarify with the court: “Your
   Honor, I do have one question. The [c]ourt is denying the request for the
   four-month adjustment; is that correct?” The court responded:
          Technically, yes. That’s up to the Bureau of Prisons because
          the Court considers that request to be allowing the Court to
          give credit for time served. I can’t do that. I can run the
          sentence concurrent provided that state court in its final
          disposition decides to agree with that. Otherwise the rules
          state that the state sentence is served first before the federal
          sentence applies.
          The Bureau of Prisons will have my judgment that indicates the
          federal sentence should be run concurrent. Credit for time
          served is determined purely by the Bureau of Prisons.
   Defense counsel then clarified that his question was about the Lafayette
   conviction, not the pending Jennings charge:
          What I’d like to raise, Your Honor, is that so the request for
          the four months is separate from the request for the — the four-
          month sentence has already been imposed. It’s my understanding
          under 5G1.3(b) the Court could impose a 41-month sentence and
          then adjust the sentence downward by four months to give him
          credit for those four months since that sentence has already
          been imposed and served.
   Still, even after the clarification from defense counsel, the court made the
   same statement regarding the BOP’s authority over the question:
          In this particular instance, I’m denying that because that will be
          up to the Bureau of Prisons to determine how that is to be applied




                                          6
Case: 20-30492        Document: 00516039418              Page: 7       Date Filed: 10/01/2021




                                         No. 20-30492


           to this federal sentence because it falls under the heading of
           credit for time served. Whether those charges are related or not I
           can’t tell. Again, I reiterate, it’s a Bureau of Prisons problem,
           not mine. Clear?
   Defense counsel asked the court to note his objection.
           On appeal, Young again contends that the district court should have
   considered his four months of imprisonment in state custody pursuant to the
   Lafayette conviction when sentencing him for his federal conviction. He
   argues that the district court misunderstood its authority to adjust or
   downward depart for the four months that Young had already served in state
   custody and misconstrued his request as one for credit for time served.


                                       DISCUSSION
           Because we conclude that Young preserved the issue of a four-month
   downward departure, we interpret the Guidelines de novo and the factual
   findings for clear error. 1 See United States v. Valdez, 726 F.3d 684, 692 (5th


           1
              In his sentencing memorandum, Young requested a “downward variant
   sentence” for the four months based on the Lafayette conviction that Young “will have
   served . . . in custody” “[w]hen this Court imposes the judgment in this case.” At
   sentencing as well, defense counsel objected on the record to a failure to “adjust the
   sentence downward to give him credit for those four months since that sentence has already
   been imposed and served.” Young cited U.S.S.G. § 5G1.3(b)(1), which requires an
   adjustment based on undischarged terms of imprisonment. Importantly, the comments to
   Section 5G1.3 cross-reference Section 5K2.23, which allows a downward departure based
   on a discharged term of imprisonment when Section 5G1.3(b) would otherwise be satisfied.
   The Government argues that Young’s reference only to Section 5G1.3(B)(1) is fatal to his
   preservation of the issue because Young asserted that the Lafayette conviction sentence
   was discharged at the time of his federal sentencing. Young concedes, “It is unclear from
   the record whether Young had discharged the four-month sentence by the time he was
   sentenced in federal court.” Either way, Young sufficiently preserved the issue that the
   court had authority to take the Lafayette conviction into account when sentencing. See
   United States v. Peterson, 977 F.3d 381, 393 (5th Cir. 2020) (holding that failure to cite a




                                                7
Case: 20-30492        Document: 00516039418              Page: 8       Date Filed: 10/01/2021




                                         No. 20-30492


   Cir. 2013); Fed R. Crim. P. 51(a). “A factual finding is not clearly
   erroneous if it is plausible in light of the record as a whole,” and this court
   “will find clear error only if a review of the record results in a definite and
   firm conviction that a mistake has been committed.” United States v. Zuniga,
   720 F.3d 587, 590 (5th Cir. 2013) (quotation marks omitted). Even if we find
   procedural error, we may still affirm if the error is “harmless — that is, if
   ‘the error did not affect the district court’s selection of the sentence
   imposed.’” United States v. Robinson, 741 F.3d 588, 601 (5th Cir. 2014)
   (quoting United States v. Delgado-Martinez, 564 F.3d 750, 753 (5th Cir.
   2009)). The Government bears the burden to demonstrate that any error was
   harmless. Id.
           It is unclear from the record whether at the time of the federal
   sentencing, Young’s four-month Lafayette sentence had been discharged. 2
   The discharge question determines which of Section 5G1.3(b) (for
   undischarged sentences) or 5K2.23 (for discharged sentences) applies.
   Which section applies is also relevant to our jurisdiction. Section 5G1.3(b)
   provides a sentence adjustment and must be consulted by the district court in
   calculating the guidelines range. If Young’s sentence was undischarged, our
   jurisdiction is unquestionable. On the other hand, Section 5K2.23 permits a
   court to depart downward, which is discretionary. This court does not have



   specific guidelines provision did not waive the objection when the objection was
   “sufficiently specific to alert the district court to the nature of the alleged error and to
   provide an opportunity for correction” (quotation marks and citation omitted)). This is
   especially true given Section 5G1.3(b)’s cross-reference to Section 5K2.23.
           2
              Young concedes that the record was unclear at sentencing as to whether the
   Lafayette sentence was discharged. The Government understood Young’s argument to be
   that the sentence was discharged, but it still argued that “the defendant did not establish
   that the state offense was discharged.”




                                                8
Case: 20-30492      Document: 00516039418           Page: 9    Date Filed: 10/01/2021




                                     No. 20-30492


   jurisdiction “to review the district court’s refusal to depart downward,
   unless the district court’s refusal was based on a mistaken belief that it lacked
   the power to depart downward,” and such refusal violates the law “only if
   the court mistakenly assume[d] that it lack[ed] the authority to depart.”
   United States v. Cooper, 274 F.3d 230, 248 (5th Cir. 2001) (citation omitted).
          If Young’s Lafayette sentence was discharged, then a request for the
   district court to consider it would be a request for a downward departure.
   Because we have jurisdiction to review a district court’s refusal to downward
   depart only if the district court mistakenly believed it lacked the authority to
   downwardly depart, we must first assure ourselves of our jurisdiction.
   I.     Was the district court’s refusal to consider the four-month imprisonment
          period based on a misunderstanding of its authority to do so?
          The Government argues that the district court did not misunderstand
   its authority, as “the sentencing transcript indicates that the court’s
   reference to credit for time served and concurrent sentences applied to a
   pending state charge not to the four-month sentence imposed earlier.” This
   interpretation of the sentencing transcript ignores defense counsel’s attempt
   to clarify that the court was “denying the request for the four-month
   adjustment,” which “has already been imposed and served,” i.e., not
   pending. Defense counsel explicitly referenced U.S.S.G. § 5G1.3(b). The
   court responded to counsel’s clarification question, “I’m denying that
   because that will be up to the Bureau of Prisons to determine how that is to
   be applied to this federal sentence. . . . Again, I reiterate, it’s a Bureau of
   Prisons problem, not mine.”
          It is correct that awarding credit for time served falls to the discretion
   of the Bureau of Prisons (“BOP”) under 18 U.S.C. § 3585, but the court
   failed to recognize its authority to adjust the sentence or downward depart,
   which was the actual request before it. Young did not ask for credit for time




                                          9
Case: 20-30492     Document: 00516039418          Page: 10   Date Filed: 10/01/2021




                                   No. 20-30492


   served, rather he asked for either an “adjustment” or “downward variant
   sentence.”
          The Sentencing Guidelines provide that not all reductions in sentence
   based on time served are left to the discretion of the BOP. One section
   provides that when
          a term of imprisonment resulted from another offense that is
          relevant conduct to the instance offense . . . the court shall
          adjust the sentence for any period of imprisonment already
          served on the undischarged term of imprisonment if the court
          determines that such period of imprisonment will not be
          credited to the federal sentence by the Bureau of Prisons.
   U.S.S.G. § 5G1.3(b), (b)(1). Importantly, the comments to Section 5G1.3
   cross-reference Section 5K2.23, which allows a downward departure based
   on a discharged term of imprisonment when Section 5G1.3(b) would
   otherwise be satisfied. § 5G1.3(b) cmt. n.5.
          The district court refused to resolve whether the requirements of
   these sections of the Guidelines were met, insisting repeatedly that “the
   Bureau of Prisons determines credit for time served, not the Court.” These
   provisions expressly apply when the imprisonment period will not be credited
   by the BOP, such as when the period of imprisonment has been credited to a
   sentence already. See 18 U.S.C. § 3585 (“A defendant shall be given credit
   toward the service of a term of imprisonment for any time he has spent in
   official detention prior to the date the sentence commences . . . that has not
   been credited against another sentence.”).
          The Government’s interpretation of the record that the district court
   was referring only to a hypothetical sentence from the pending Jennings
   charge is contrary to the record. We interpret the record as supporting that
   the district court believed it lacked authority to consider the four months of
   imprisonment for the federal sentence.




                                        10
Case: 20-30492     Document: 00516039418            Page: 11   Date Filed: 10/01/2021




                                     No. 20-30492


          Thus, even if Young’s state sentence was not discharged and the
   district court’s refusal to consider the four months imprisonment was a
   refusal to downward depart, we have jurisdiction because the district court
   misunderstood its authority to consider the four-month period of
   imprisonment.
    II.   Applicability of Sections 5G1.3(b) or 5K2.23 to Young.
          We turn now to the merits. Sections 5G1.3(b) and 5K2.23 both require
   that for the district court to be able to consider a collateral sentence, the BOP
   will not award credit for time served for that sentence and that collateral
   offense must be relevant conduct to the instant offense. Young contends that
   the BOP would not award credit for the four months served because the
   requirement under 18 U.S.C. § 3585 that the “term of imprisonment . . . has
   not been credited against another sentence” is not met for the four months.
   Specifically, Young asserts that “he had been in continuous custody since
   [the Jennings arrest on] June 12, 2019” until the date of his federal sentencing
   — August 3, 2020. Thus, he spent more than 13 months in custody, and on
   December 2, 2019, the federal district court ordered the Louisiana jail that
   was holding Young to deliver him to federal custody. His first appearance in
   federal court was December 12, 2019, and the Jennings charge was dormant
   during the pendency of his federal case.
          Young was sentenced to four months imprisonment for the Lafayette
   conviction, to which he pled guilty on August 15, 2019. Four of the 13
   months, then, are credited to the Lafayette sentence and ineligible for BOP
   credit. See 18 U.S.C. § 3585. A helpful decision from another circuit
   involved a district court’s adjustment of a federal sentence under Section
   5G1.3(b) based on the 18 months the defendant served in state prison for a
   related state sentence for drug and counterfeit convictions. United States v.
   Rivers, 329 F.3d 119, 121 (2d Cir. 2003). As in this case, the government




                                          11
Case: 20-30492     Document: 00516039418           Page: 12    Date Filed: 10/01/2021




                                    No. 20-30492


   argued that the district court’s assumption that the BOP would not credit the
   defendant for the time already served in state prison before the federal
   sentence was “mere speculation.” Id. at 121 n.1. The Second Circuit
   correctly rejected that argument, noting that the defendant could “not be
   credited by the BOP for the time served under the state sentence because that
   time has already been ‘credited against another sentence’ — specifically, the
   state drug and counterfeit sentences.” Id. (quoting 18 U.S.C. § 3585(b)).
          It is any remaining time in state custody, which at Young’s federal
   sentencing had not yet been credited to any sentence, that is too
   “speculative” to assume cannot be credited by the BOP. See United States v.
   Aparicio, 963 F.3d 470, 478 (5th Cir. 2020). In Aparicio, this court affirmed
   the district court’s decision not to adjust the defendant’s sentence based on
   time already spent in state custody for a related state offense. Id. at 476.
   Importantly, the state charges remained pending during federal sentencing.
   Id. The defendant asked the district court to adjust his sentence under
   Section 5G1.3(b) for the amount of time already spent in custody because that
   time would likely be credited to his state sentence when it was imposed and
   thus, he argued, Section 5G1.3(b) was met. Id. This court disagreed, finding
   the defendant’s argument “based on his premature and speculative assertion
   that he will not receive credit for his detention prior to the imposition of his
   federal sentence” for the state sentence not yet imposed. Id. at 478. Thus, it
   was “not yet known how the BOP [would] calculate [the defendant’s]
   sentence and to what extent he [would] receive credit for time served.” Id.
          The Government’s reliance on Aparicio, as it relates to the four
   months imprisonment already imposed and served, is misplaced. It is not
   speculative that four of the months served is credited to the four-month
   Lafayette sentence. Aparicio clarifies that the remaining months in custody,
   which cannot yet be credited to the pending Jennings charge, cannot be the




                                         12
Case: 20-30492      Document: 00516039418           Page: 13    Date Filed: 10/01/2021




                                     No. 20-30492


   basis of a Section 5G1.3(b) adjustment. Id. at 478. That is not what Young
   asks.
           The remaining question then, is whether the four months
   imprisonment for the state methamphetamine conviction “resulted from
   another offense that is relevant conduct to the instant offense,” i.e., the
   counterfeit-money offense. See U.S.S.G. §§ 5G1.3(b), 5K2.23. Young
   argued to the district court that the “drug offense is a part of the [counterfeit-
   money] offense conduct because he was creating the counterfeit bills in order
   to purchase the methamphetamine in question.”
           The district court made no factual findings as to the relatedness of the
   offense, noting instead, “Whether those charges are related or not I can’t
   tell.” Because we have no factual findings before us to review for clear error,
   we remand to the district court to determine this question. The district court
   will also need to determine whether Young’s Lafayette sentence is
   discharged, as that will direct whether Section 5G1.3(b) or 5K2.23 applies.
   III.    Harmlessness
           The Government asserts that any error was harmless because the
   record was not clear as to whether the Lafayette conviction was discharged
   and that conviction was not relevant conduct to the instant offense. It offers
   no evidence that the court would have imposed the same sentence had it
   understood its authority to consider the four months in state custody. See
   Robinson, 741 F.3d at 601–02. To the contrary, the district court repeatedly
   stated sentiments such as, “I have placed on the record that it’s my desire
   that the federal sentence be served concurrent with any sentence that the
   state imposes, and I hope that that remains.” Again, though, this seemed to
   be a reference to the pending Jennings charge.
           As to the question of whether the Lafayette sentence was discharged,
   we do not find that it is particularly relevant to our inquiry. The discharge




                                           13
Case: 20-30492     Document: 00516039418           Page: 14   Date Filed: 10/01/2021




                                    No. 20-30492


   question determines which section of the Guidelines applies and how much
   discretion the district court has when applying the section. It does not mean
   the district court lacked authority to consider the four-month period in
   custody. We agree with Young that the discharge question answers “under
   which [section] the district court proceeds on the request, not eligibility.”
          The Government also argues in the alternative that the drug-
   possession conviction is not relevant conduct to the counterfeit-money
   offense. “The district court’s determination of what constitutes relevant
   conduct for sentencing purposes is a factual finding.” United States v. Nevels,
   160 F.3d 226, 229 (5th Cir. 1998). Again, the district court made no finding
   on whether the Lafayette conviction conduct was relevant conduct for his
   federal conviction. Young presented argument to the district court and here
   that the Lafayette conviction is relevant conduct to the instant offense.
   Without such factual findings, we are not persuaded that any error in failing
   to consider the four-month sentence was harmless.
          Because the district court did not consider Sections 5G1.3(b) or
   5K2.23 and apparently misunderstood its authority to do so, we VACATE
   Young’s sentence and REMAND to the district court for consideration of
   those sections and the factual determinations relevant to them.




                                         14